In the United States Court of Federal Claims
                                         No. 15-588 C
                                     Filed: June 24, 2015

***************************************
                                               *
GUAM INDUSTRIAL SERVICES, INC.,                *
                                               *
       Plaintiff,                              *
                                               *
v.                                             *
                                               *
THE UNITED STATES,                             *
                                               *
       Defendant,                              *
                                               *
v.                                             *
                                               *
CABRAS MARINE CORP.,                           *
                                               *
       Defendant-Intervenor.                   *
                                               *
***************************************



                                           ORDER

       On June 23, 2015, the court issued a Memorandum Opinion And Order Regarding
Preliminary Injunction. In that Opinion, the court noted that the Government failed to file the
administrative record by 5:00pm EST on June 23, 2015.

       In fact, the Government filed the administrative record with the United States Court of
Federal Claims Clerk’s Office by 4:30pm EST, but the court was not notified of its arrival until
the morning of June 24, 2015. This Order serves to correct the mistake in the June 23, 2015
Opinion. The preliminary injunction remains in effect.

IT IS SO ORDERED.

                                                   s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge